Case 3:20-cv-00331-JRW-LLK Document 9-1 Filed 06/17/20 Page 1 of 6 PageID #: 46




                 Exhibit 1
Case 3:20-cv-00331-JRW-LLK Document 9-1 Filed 06/17/20 Page 2 of 6 PageID #: 47



PO Box 11268
Green Bay WI 54307-1268
Phone: 800-558-4444
Fax: 920-339-5043

February 20, 2020

Karen Parker
Office of Personnel Management
Federal Employee Insurance Operations
1900 E Street NW 3459
Washington DC 20415

File Number:
Entity Name:              Humana Health Plan, Inc.
NAIC Number:              119-95885
Complainant:              Jennifer Brooks
Member Name:              Robert Brooks
Group Number:
Plan Code:
Reference Number:

Dear Ms. Parker:

Robert Brooks and his dependent are covered under a fully insured group medical HMO policy
issued to the Federal Employees Health Benefit Plan, which is located in Washington, DC.

Mrs. Brooks’ inquiry has been carefully and thoroughly considered. Enclosed is our response,
with attachments, which details the handling of this matter.

Protected Health Information (PHI) is included in this cover letter, the attached response
memorandum, and Attachments B – K for responding to an inquiry from the Office of Personnel
Management as part of its health oversight activities. Any further use or disclosure of such PHI
by the Office of Personnel Management must be in accordance with applicable state and
federal privacy laws including, but not limited to, the Standards for Privacy and Individually
Identifiable Health Information (“Privacy Rule”) under the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”).

We wish to thank the Office of Personnel Management for bringing this situation to our
attention and trust the enclosed material sufficiently explains our Company's position. If
anything further is required, please do not hesitate to contact me at 502-476-3193, or at the
address indicated in the letterhead above.

Sincerely,

Jenni Van Kauwenberg, Representative
Humana Critical Inquiry Department
Case 3:20-cv-00331-JRW-LLK Document 9-1 Filed 06/17/20 Page 3 of 6 PageID #: 48



PO Box 11268
Green Bay WI 54307-1268
Phone: 800-558-4444
Fax: 920-339-5043


DATE:            February 20, 2020

TO:              Karen Parker
                 Office of Personnel Management
                 Federal Employee Insurance Operations

FROM:            Jenni Van Kauwenberg, Representative
                 Humana Critical Inquiry Department

RE:              File Number:
                 Entity Name:      Humana Health Plan, Inc.
                 Complainant Name: Jennifer Brooks
                 Patient Name:     Jennifer Brooks
                 Group Number:
                 Plan Code:
                 Reference Number:


This is in response to the inquiry filed with the Office of Personnel Management (OPM)
regarding the a waiver request for a non-participating provider, and claims for services
rendered to Mrs. Brooks from July 15, 2019 through July 16, 2019, and November 27, 2019.

Robert Brooks and his dependent are covered by Humana Health Plan, Inc., “Humana,” under a
health maintenance organization (HMO) plan that utilizes the HMO Premier network from
January 7, 2018 through the present.

Upon receipt of this inquiry, a thorough review of the issue was completed.

According to the plan brochure, enrollees get care from “Plan providers” and “Plan facilities”
and only pay copayments or coinsurance for services. Care by non-Plan providers, except for
authorized referrals or emergencies is not covered. Attachment A includes the applicable plan
brochure pages.

Waiver Request

On June 20, 2019, Humana received a request from Ohio State University Hospital and Dr.
Baker to review an exception request for Ms. Brooks to be treated at Ohio State University
Hospital. Ohio State University and Dr. Baker do not participate in the plan’s network. Humana
requested supporting clinical records to proceed with our review.
Case 3:20-cv-00331-JRW-LLK Document 9-1 Filed 06/17/20 Page 4 of 6 PageID #: 49




Humana did not receive clinical information for review of this request. Humana found 147 Plan
Providers with the specialty of Interventional Cardiology within 100 miles of Mrs. Brooks home.

On June 21, 2019, a decision was made pertaining to Mrs. Brooks request. Humana’s
representative contacted Ohio State University Hospital to provide verbal notification of the
non-approval of the waiver request. At this time, a peer to peer review as offered to Janila with
the facility. However, it was not accepted. A letter (Attachment B) was sent to Mrs. Brooks, Dr.
Baker, and Ohio State University Hospital. This letter included information regarding how to
submit an appeal.

On July 2, 2019, Humana received a phone call from the Ohio State University regarding the
non-approval of the waiver request decision that occurred on June 21, 2019. The provider was
referred to Humana’s Grievance and Appeals Department.

Our Grievance and Appeals department received a phone call from the provider requesting an
expedited appeal review pf the non-approval of the waiver request. A phone call was returned
to the provider to acknowledge the receipt of the expedited request.

A review was completed regarding the non-approval of the waiver request for Ohio State
University Hospital and Dr. Baker. Humana made phone calls to Plan Provider with Dr. Baker’s
specialty, and found there were Plan Providers available that could perform the requested
procedure. As a result of these findings, Humana determined that the out-of-network waiver
request for Dr. Baker and Ohio State University Hospital did not meet the criteria for coverage.

On July 3, 2019, a letter (Attachment C) was sent to Ohio State University Hospital explaining
the decision. Our response letter included information regarding the next level of review
available through the OPM.

On July 9, 2019, our Grievance and Appeals department received a second voicemail message
from Ohio State University Hospital. The provider asked about completing a peer to peer
review, and for the next level of appeal information. A return phone call was made to Ohio
State University Hospital and a message left explaining that the next level of appeal available
was a review with the OPM. In July 2019, a peer to peer review did not occur based on the
information within our records.

Our records do not reflect that Humana received an inquiry from the OPM in or around July
2019 to review the waiver denial.

Claim Denial – July 2019 Services

Mrs. Brooks received services at Ohio State University Hospital from July 15, 2019 through July
16, 2019.
Case 3:20-cv-00331-JRW-LLK Document 9-1 Filed 06/17/20 Page 5 of 6 PageID #: 50




Humana began receiving claims on August 6, 2019 for these services. Claims were processed
with explanation codes 760 and 5SD.

       760: Services provided or performed by an out-of-network provider are not covered
       because your healthcare plan does not have out-of-network benefits; therefore, you are
       responsible for this amount.

       5SD: The authorization received from your provider for this service was not approved;
       therefore, this service is not covered. You are responsible for this amount.

Attachment D contains copies of the Explanations of Benefits for the claims for this date range.

On December 17, 2019, Humana received an appeal (Attachment E) from Mrs. Brooks
regarding Humana’s processing of the claims rendered at Ohio State University Hospital, and
the multiple physician and ancillary services claims associated with the services rendered to
Mrs. Brooks.

On December 23, 2019, we sent a letter (Attachment F) to Mrs. Brooks to acknowledge the
receipt of her inquiry.

On January 14, 2020, we sent a decision letter (Attachment G) to Mrs. Brooks indicating we
were unable to approve the services that were rendered by non-Plan providers. The plan
requires an authorized referral to obtain services by non-Plan providers. Our response letter
included information regarding the next level of review available through the OPM.

Claim Denial – November 2019 Services

Mrs. Brooks received services on November 27, 2019. Humana received claims for services
rendered at Ohio State University Hospital on January 2, 2020 and January 3, 2020. The claims
were processed with explanation codes 760 and 5SD. Attachment H includes copies of the
EOBs.

On February 5, 2020, Humana received an appeal (Attachment I) from Mrs. Brooks regarding
the processing of the claims for the date of service November 27, 2019.

On February 11, 2020, we sent a letter (Attachment J) to Mrs. Brooks to acknowledge the
receipt of her inquiry.

Also on February 11, 2020, we sent a decision letter (Attachment K) to Mrs. Brooks indicating
we were unable to approve the services that were rendered by non-Plan providers. The plan
requires an authorized referral to obtain services by non-Plan providers. Our response letter
included information regarding the next level of review available through the OPM.
Case 3:20-cv-00331-JRW-LLK Document 9-1 Filed 06/17/20 Page 6 of 6 PageID #: 51




Also in February 2020, Mrs. Brooks sent an inquiry to Humana’s CEO, and her concerns were
reviewed by Humana’s Executive Resolution Team. It was determined that Mrs. Brooks next
level of available review was to submit her inquiry to the OPM.

Upon receipt of the appeal from the OPM, a comprehensive review was completed.

We found that Mrs. Brooks did submit multiple appeals regarding the pre-service waiver, and
the claim adverse benefit determinations. The appeal reviews that were completed were
reviews of contractual denials related to a non-participating provider rendered the services.

Humana did not review Mrs. Brooks care based on medical necessity. The waiver, or the
following appeals were not based whether or not the care rendered to Mrs. Brooks was
necessary. Rather, the plan provision, which require a member to receive authorization before
the use of non-Plan providers.

In Mrs. Brooks’ inquiry, she indicated she went forward with the procedure since the facility
told her Medicare would pay the charges.

Please note, Humana is unable to comment on any communication that may have been
provided to Mrs. Brooks by the facility. It is not Humana’s intent to interfere in the
patient/physician relationship. Humana’s sole interest is to provide the benefits our members
are entitled to under the plan.

We are reaffirming our prior determination in this matter. Mrs. Brooks did not obtain
authorization for services to be covered by non-Plan providers.

We trust this information explains our position within this matter.
